Detailed Office Action
The communication dated 3/7/2022 has been entered and fully considered.
Claims 1 and 3-17 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
PPH
This application has been entered under the PPH program.  The applicant is reminded of the amendment limitations that come with the PPH program.  All claims must sufficiently correspond to the Office of Original Examination claims.  
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant argues that while SUR ‘819 discloses a push-pull transformer with a fixed selectable frequency the applicant also argues that SUR ‘919 describes electronic oscillator (334) is coupled to and between microprocessor (336).  The applicant argues that this oscillator can be configured to produce a programmable duty cycle.  The applicant therefore concludes that that SUR ‘819 actually teaches away from the claim.   
	The claim requires ‘a switch’ and the switch is “configured to switch a duty ratio less than 1 and the duty ratio is single and fixed”.  SUR ‘819 teaches MAX 13253 which has a fixed selectable frequency and is a switch.  The fact that the applicant can point to another portion of SUR that isn’t also describes”.   The key word in the applicant’s argument is ‘also’.  That because of the word comprising in the claim as long as there is a switch with a single and fixed frequency there can be other switches with variable frequencies.
Applicant argues that FISCHER fail to describe that a duty ratio of a signal use to drive the heater is single and fixed.
	FISHER states that each pod type can have a fixed modulation schedule depending on draw characteristics [0087, 0088].  That is depending on the pod type the controller sets a fixed modulation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, 8, and 9, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0014819 SUR, hereinafter SUR, as evidenced by MAX13253 data sheet and as evidenced by ADP1614 data sheet.
As for claim 1, SUR discloses a power supply (212), a microprocessor unit (330), a voltage boost regulator (332) and a switch (334) [Figure 3].  The microprocessor controls the switch to a fixed oscillation signal [0017].   SUR discloses that the oscillating unit can be a MAX13253 [0065] switch has a fixed duty cycle of 50% (i.e. less than 1) [as evidenced by MAX13253 – general description].  SUR discloses that the microprocessor and control units are in the control body (212) [Figure 2] and can be connected to the cartridge [0042] which contains the piezoelectric device [0048].  The claims only require the connector that a heater could be connected to not the heater itself (because applicant is only claiming the power supply unit).
	As for claim 3, SUR discloses a Light emitting diode [0045, 0045].  The light can be either on or off.
	As for claim 4, SUR discloses the boost converted can be the ADP1614 [].  The ADP1614 has a pin (2) to set the output voltage [see e.g. ADP1614 Table 4 Pin configuration].
	As for claims 8 and 9, the BOOST converter of SUR has a compensation capacitor with a capacitance of 100 pF to 10 nF [ADP1614 pg. 16 compensation capacitor].  The switching oscillator has a capacitor of 1 uF. [ADP1614 pg. 1] which is different than the first smoothing capacitor.
Claims 1, 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2019/0387795 FISHER et al., hereafter FISHER.
As for claims 1 and 17, FISHER discloses a heater (118), a liquid cartridge (114) with reservoir which contains liquid that travels to the heater (120), and a power source (103) [Figure 1A].  The power supply is connected to a boost converter (550) [Figure 5] which is connected to a load switching unit with a duty cycle less than 1 (pulse width 
As for claim 3, FISHER has LED’s which are powered on separate power rails [0058].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0014819 SUR, hereinafter SUR, as evidenced by MAX13253 data sheet and as evidenced by ADP1614 data sheet.
As for claims 5-7, SUR discloses a BOOST converter and a battery power of 3.7 to 4.1 volts [0066].  The MAX12253 oscillator can be fed voltage of 3 to 5.5V which overlaps with the instant claimed range [see e.g. MAX13253].  The boost converter (step up) of SUR is a buck-boost type converter (step down then step up) and therefore can provide an output voltage lower than the input voltage.  The voltage of the MX12253 required overlaps with the battery voltage.
As for claim 10, the capacitance of the switch smoothing capacitor is larger than the capacitance of ADP1614 compensation capacitor [pg. 16].  However, ADP614 does disclose an optimizable capacitor Cout which controls the voltage and the current out [pg. 12; pg. 15 col. 1].    At the time of the invention it would be obvious to optimize Cout through routine experimentation to obtain the desired output properties including low ripple.  A larger capacitor is needed for a lower ripple (i.e. more smoothed).
As for claim 11, the on-resistance of the switch of MX12253 is higher than that of the boost converter switch of ADP1614.  However, at the time of the invention it would be prima facie obvious to optimize the switch on-resistance.  The person of ordinary skill in the art would look to lower the on-resistance as higher on-resistance causes higher power losses.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0014819 SUR, hereinafter SUR, in view of U.S. 2018/0140008 SUR et al., hereinafter SUR II, as evidenced by MAX13253 data sheet and as evidenced by ADP1614 data sheet.
As for claims 12-14, SUR discloses a boost chip and an oscillating chip as per above.  It fails to disclose the chips on opposite sides of a circuit board.  SUR II discloses the use of a 
As for claim 14, the surface which faces the power supply is a rearrangement of parts [see e.g. MPEP 2144.04 (IV)(C)] and the battery connection depends on wire connections not the battery placement.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0014819 SUR, hereinafter SUR, in view of U.S. 2017/0119052 WILLIAMS et al., hereinafter WILLIAMS, as evidenced by MAX13253 data sheet and as evidenced by ADP1614 data sheet.
As for claim 15, SUR fails to disclose a variable resistor.  WILLIAMS is the e-cigarette art and to the same assignee discloses a variable resistor in line with the power source battery [0093].  At the time of the invention it would be prima facie obvious to add the variable resistor of WILLIAMS to the power supply of SUR.  The person of ordinary skill in the art would be motivated to do so by WILLIAMS to prevent overheating of the battery [0093]
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner




/Anthony Calandra/       Primary Examiner, Art Unit 1748